Citation Nr: 1606283	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-29 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1951 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection for PTSD.  

This claim was previously before the Board in March 2015.  At that time, the Board remanded the Veteran's claim in order that he could be scheduled for a Travel Board hearing.  In an April 2015 letter, the Veteran withdrew his hearing request and asked that his claim be decided on the evidence of record.  As the only directive from the Board's March 2015 remand was to schedule the Veteran for his requested hearing, and as he has now withdrawn that request, there has been substantial compliance with the Board's March 2015 remand, and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran is not currently diagnosed as suffering from PTSD or any other psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

A standard January 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) are not available for review.  In March 2009, the National Personnel Records Center indicated that the Veteran's STRs were not available and were likely destroyed in a fire.  The RO made a formal finding as to these records' unavailability in August 2011.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Post-service VA treatment records have been obtained.  The Veteran did not submit any private treatment records in support of his claim, nor has he provided releases for VA to obtain such information on his behalf.  There is no evidence that the Veteran is in receipt of or has previously sought disability benefits from the Social Security Administration.   

Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Indeed, as explained below, the competent evidence of record indicates that the Veteran does not suffer from any psychiatric disorder.  Absent evidence of a current diagnosis or of recurrent symptoms, a VA examination is not required.  

For the foregoing reasons, the duty to assist has been met.  

II.  Entitlement to Service Connection for PTSD

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Over the course of the appeal period, the Veteran has described two separate stressors which he contends support a PTSD diagnosis.  First, the Veteran stated that his brother was killed in Korea while the Veteran himself was on active service in Germany.  Second, the Veteran stated that he volunteered for special duty tracking Russian and other Eastern Block troop movements.  

The credibility and sufficiency of the Veteran's claimed stressors have not been analyzed, however, as there is no evidence that the Veteran currently suffers from PTSD or from any other psychiatric disorder, the Board need not further address the Veteran's contentions as to in-service PTSD stressors.  

In January 2011, the Veteran sought treatment at a VA facility.  He described his in-service stressors, but the examining VA psychiatrist noted that the Veteran was focused on a recent argument with his son and not his in-service experiences.  The Veteran expressed his apprehension about not having a large estate to pass along to his children, and stated that he was hoping for additional VA benefits to alleviate this problems.  

Upon examination, the VA psychiatrist determined that the Veteran had good hygiene, and that he was casually and appropriately dressed.  The Veteran was calm and cooperative during the interview, and he made good eye contact with the psychiatrist.  His speech was of normal rate and tone, his mood slightly dysphoric, and his affect full.  The Veteran's thought process was logical, linear, and goal directed.  The Veteran denied suicidal and homicidal ideation, and he denied hallucinations or delusions.  His cognition was grossly intact, and his insight and judgment were fair to good.  

The psychiatrist determined that the Veteran did not currently suffer from any psychiatric disorder, including PTSD.  She found that, to the extent that the Veteran's responses indicated he had any PTSD symptoms, such symptoms and thinking related to "several non-military stressors."  Regardless of the existence of such symptoms, the VA psychiatrist concluded that the Veteran does not meet the criteria for a PTSD diagnosis, as the Veteran did not display avoidance and numbing in relation to his military service.  The psychiatrist noted that no psychiatric follow up was needed.  

There is no other evidence in the Veteran's claims file indicating that he currently suffers from PTSD or any other psychiatric disorder.  Certainly the Veteran himself contends that he suffers from such a disorder.  The evaluation and diagnosis of a psychiatric disorder, however, requires specialized medical knowledge or training and is not susceptible to lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran may be competent to relate a diagnosis from a competent provider, there is no such evidence of any outside diagnosis here.  Quite simply, the Veteran's contention that he currently suffers from PTSD that is related to his active service is not competent evidence to support his claim.  

Finally, the Board notes that the Veteran's claim does not need to be evaluated as one for an acquired psychiatric disorder in general.  In February 2009, the Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board, however, is not required to evaluate all claims limited to PTSD as claims for psychiatric disorders in general.  Instead, such an analysis need only be performed when a psychiatric disorder or symptoms thereof are present.  As the Court stated: "quite a different result is reached when the claimant requests compensation for a particular diagnosis but, after proper development, the medical evidence reveals no current condition related to the symptoms suffered."  Id. at 7.  According to the Court, if an appellant filed a claim for PTSD "but no current mental condition whatsoever was diagnosed, the claim could have been properly denied for lack of a diagnosis for any current mental condition."  Id. (citing 38 U.S.C. § 1110; Caluza v. Brown, 7 Vet. App. 498, 506 (1995)).

The situation in the case before the Board is similar to the example provided by the Court.  Here, the Veteran is seeking service connection for PTSD, but the Board finds that the most probative evidence of record does not show that he currently suffers from any psychiatric disorder.  Accordingly, an analysis under Clemons of whether the Veteran may be service connected for a psychiatric disorder in general is unwarranted.


In summary, the Board concludes that there is no competent evidence that the Veteran currently suffers from any psychiatric disorder, including PTSD.  In the absence of proof of present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no doubt to be resolved, the preponderance of the evidence is against the Veteran's claim, and service connection for PTSD is not warranted.  


ORDER

Service connection for posttraumatic stress disorder is denied.  




____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


